The sole controverted question is whether the appellant, after serving six months the county jail, was entitled to be released under the provisions of Section 13451-9, General Code, which reads:
"Section 13451-9. When a fine is the whole or apart of a sentence, the court or magistrate may order that the person sentenced remain in jail until such fine and costs are paid or secured to be paid, or he is otherwise legally discharged, provided that the person so imprisoned shall receive credit upon such fine and costs, at the rate of $3.00 per day for each day's imprisonment; provided that no commitment under this section shall exceed six months, and this section shall not affect the laws relating to workhouses."
We are in accord with the unanimous conclusion reached by the judges of the Court of Appeals that Section 13451-9, General Code, applies only to a fine; that the sentence was proper under Section 1639-45, General Code; and that the appellant should continue to serve the time stated in the sentence imposed under the provisions of Section 1639-45, General Code.
The judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL, WILLIAMS and TURNER, JJ., concur. *Page 634